DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/30/2021.
Claims 1-18 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1,

Roy et al. (US 10,819,522 B1) teaches a method for authentication using entropic threshold. A server may require a user to create a series of security questions to which only the user has the answers, which may satisfy an entropic threshold. Based on the answers to the security questions, the client device may generate a passphrase and encrypt the user's private key based on the passphrase. The server may also store the encrypted private key and the series of security questions into a database. When the user tries to access the private key, the server may send the user's security questions and encrypted private key. The client device may require the user to provide the answer to each security question. When the client device receives answers to all security questions, the client device may use the resulting passphrase to decrypt the user's encrypted private key - see abstract; fig. 2; columns 2-3 of Roy.

Szydlo (US 2007/0124321 A1) teaches a method for storing secret information in a digital vault include obtaining from a user answers to a number of different questions, and identifying which subsets or combinations of the questions for which correct answers later provided by an entity will enable that entity to gain access to the secret information in the vault. The number of questions in each combination is less than the total number of questions, and at least one subset has at least two questions. For each subset, a corresponding string of answers is generated, the string is hashed, and the resulting hash value is combined with the digital secret. This hides the digital secret, which is then stored in the vault. Methods and systems for registering authentication material include storing a hashed string of answers for each combination, generating "multiple authenticators." - see abstract; figs. 3, 4; paragraphs [0006] - [0016] of Szydlo.

Patin (US 2019/0245688 A1) teaches a method for private key recovery performed by a processor of a key recovery computing system, a key recovery computing system is configured to provide an original private key. A recovery seed is derived from at least a subset of the supplemental recovery information, wherein the recovery seed is non-invertible. The original private key and the recovery seed are stored relationally to the supplemental recovery information. The processor is further configured to cryptographically protect at least one of the original private key and the recovery seed via a universal second-factor authentication (U2F) device – see abstract; figs. 2B, 2E; paras. [0010] - [0017] and [0044] of Patin.

Matyas, JR. et al. (US 2003/0105959 A1) teaches a method for computer user authentication and cryptographic key protection through the use of personal entropy (PE) is implemented using a PE answering algorithm which enables a user of a computing system to generate secret values from answers to questions previously created by the user. When the user provides answers for the selected subset, an attempt is made to generate the secret value from a portion of the subset and possibly other information – see abstract; fig. 4, 11A; paras. [0089], [0090] of Matyas.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
for the claim 1 in a method of a server for encrypting data by:
creating a secret message (M), wherein the secret message (M) being a key suitable for use with a predetermined symmetric key encryption/decryption scheme,
generating, by the server in cooperation with a subset (P) of a size (t') which is equal to or greater than a predetermined threshold (t), out of the predetermined number (m) of rate limiters, on the basis of a predetermined interactive cryptographic encryption protocol, a ciphertext (C) which encrypts the user password (pw), and the secret message (M) using the respective secret keys (sk) of the rate limiters of the subset (P),
wherein the threshold (t) being smaller than or equal to the predetermined number (m) of rate limiters, and 
wherein the predetermined interactive cryptographic protocol being adapted such that the server needs only to interact with a subset (P) of the predetermined size (t) of the predetermined number (m) of rate limiters for decryption of the ciphertext (C) to recover the secret message (M).

Dependent claims 2-18 are allowed as they depend from allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495